Name: COMMISSION REGULATION (EC) No 1127/95 of 18 May 1995 amending Regulation (EC) No 969/95 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  cooperation policy;  trade policy
 Date Published: nan

 19. 5. 95 | EN | Official Journal of the European Communities No L 112/9 COMMISSION REGULATION (EC) No 1127/95 of 18 May 1995 amending Regulation (EC) No 969/95 on the supply of cereals as food aid the conditions specified in the Annex to that Regulation should be altered, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 969/95 (3) issued an invitation to tender for the supply, as food aid, of 24 1 1 5 tonnes of cereals ; whereas Commission communication No 94/C 391 /01 (4) was referred to as regards packaging ; whereas, as a result of linguistic and technical problems, only Commission communication No 91 /C 1 14/01 (*) should be referred to ; whereas for lots A and B, following a request by the beneficiary, some of HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EC) No 969/95 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (*) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 97, 29. 4. 1995, p. 50. (4) OJ No C 391 , 31 . 12. 1994, p. 1 . 0 OJ No C 114, 29. 4. 1991 , p. 1 . No L 112/10 I EN I Official Journal of the European Communities 19 . 5. 95 ANNEX LOT A 1 . Operation Nos ('): 1421 /94 2. Programme : 1994 3. Recipient (2) : WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 WFP I) 4. Representative of the recipient : to be designated by the recipient 5. Place or country of destination : Jordan 6. Product to be mobilized : durum wheat 7. Characteristics and quality of the goods (3) f) : OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.A (1 ) (b)) 8 . Total quantity : 1 1 707 tonnes 9. Number of lots : one 10. Packaging and marking : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIA (2) (a) and II-A (3)) ; in bulk + 245 850 sacks + 118 needles and sufficient twine (,2) Language to be used for the marking : English 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment  fob stowed and trimmed (10) 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 12. 6  2.7. 1995 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 16. 5. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 30 . 5. 1995 (b) period for making the goods available at the port of shipment : 26. 6  16. 7. 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 30 . 4. 1995, fixed by Commission Regulation (EC) No 723/95 (OJ No L 73, 1 . 4. 1995, p. 37) 19 . 5. 95 EN Official Journal of the European Communities No L 112/ 11 LOT C 1 . Operation No ('): 1391 /94 2. Programme : 1994 3. Recipient (2) : Madagascar 4. Representative of the recipient : ComitÃ © pour la Commercialisation de 1 Aide Alimentaire en Farine de blÃ ©, c/o MinistÃ ¨re du Commerce, porte 4/06, Antananarivo 101 , Madagascar 5. Place or country of destination (*) : Madagascar 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B ( 1 ) (a)) 8 . Total quantity : 3 800 tonnes (5 206 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (8)(n) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIB(2)(a) + II B (3)) Markings in French 11 . Method of mobilization of product : the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Toamasina 1 6. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18 . 6 . 1995 18 . Deadline for the supply : 23. 7. 1 995 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 16. 5 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 30. 5. 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19. 6  2. 7. 1995 (c) deadline for the supply : 6. 8 . 1995 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi/Wetstraat, B- 1 049 Bruxelles/Brussel (telex 22037 AGREC B ; fax (32 2) 296 20 05/295 01 32/296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 30 . 4. 1995, fixed by Commission Regulation (EC) No 723/95 (OJ No L 73, 1 . 4. 1995, p. 37) No L 112/12 lEN Official Journal of the European Communities 19 . 5. 95 LOT D 1 . Operation No ('): 1457/94 2. Programme : 1994 3. Recipient (2) : Mozambique 4. Representative of the recipient : Food Security Department, Av. 25 de Setembro, 1008 Maputo. Tel. (258 1 ) 42 87 71 , fax 42 94 55 5. Place or country of destination (*) : Mozambique 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (*) f) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B ( 1 ) (a)) 8 . Total quantity : 350 tonnes (480 tonnes of cereals) 9. Number of lots : one 10. Packaging and marking (8) (") : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B (2) (d) + II.B (3)) Markings in Portuguese 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 1 3. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : see point 4 17. Period for making the goods available at the port of shipment where die supply is awarded at the port of shipment stage : 5  18 . 6. 1 995 18 . Deadline for the supply : 23. 7. 1995 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 16. 5. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 30. 5. 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19. 6  2. 7. 1995 (c) deadline for the supply : 6. 8. 1995 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'at ­ tention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi/Wetstraat, B- 1 049 Bruxelles/Brussel (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 29610 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 30 . 4. 1995, fixed by Commission Regulation (EC) No 723/95 (OJ No L 73, 1 . 4. 1995, p. 37) 19 . 5. 95 EN Official Journal of the European Communities No L 112/ 13 LOT E 1 . Operation No ('): 1400/94 2. Programme : 1994 3. Recipient (2) : Peru 4. Representative of the recipient : Programa Nacional de Asistencia AlimentarÃ ­a (PRONAA), ave. Argentina N0 3017, Callao. Tel . 29 10 65, fax 33 76 35 5. Place or country of destination Q : Peru 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) f) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B ( 1 ) (a)) 8 . Total quantity : 4 670 tonnes (6 398 tonnes of cereals) 9. Number of lots : one 10. Packaging and marking (8): see OJ No C 114, 29. 4. 1991 , p. 1 (II.B(2)(b) + II.B(3)) Markings in Spanish ; supplementary markings : 'Distribucion gratuita' 11 . Method of mobilization of product : the Community market 12. Stage of supply : free destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Warehouse PRONAA (see point 4) 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 12  25. 6. 1995 18. Deadline for the supply : 30. 7. 1995 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 16. 5. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 30. 5. 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 26. 6  9. 7. 1995 (c) deadline for the supply : 13. 8 . 1995 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de MonsiÃ ©ur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi/Wetstraat, B- 1 049 Bruxelles/BrussÃ «l (telex 22037 AGREC B ; fax (32 2) 296 20 05/295 01 32/29610 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 30 . 4. 1995, fixed by Commission Regulation (EG) No 723/95 (OJ No L 73, 1 . 4. 1995, p. 37) No L 112/14 rm Official Journal of the European Communities 19 . 5. 95 LOT F 1 . Operation Nos ('): 1358/94 2. Programme : 1994 3. Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag (tel. (31 70)33 05 757 ; fax 36 41 701 ; telex 30960 EURON NL) 4. Representative of the recipient (9) : to be designated by the recipient 5. Place or country of destination : Peru 6. Product to be mobilized : oat flakes 7. Characteristics and quality of the goods (3) f) : OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B ( 1 ) (e)) 8 . Total quantity : 420 tonnes (724 tonnes of cereals) 9. Number of lots : one 10. Packaging and marking (6) (8) : OJ No C 114, 29. 4. 1991 , p. 1 (II.B (2) (c) + 11(B)(3)) Language to be used for the marking : Spanish 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 19. 6  9.7. 1995 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 16. 5. 1995 21 . In die case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 30. 5. 1 995 (b) period for making the goods available at the port of shipment : 3  23. 7. 1995 (c) deadline for the supply : ; 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de laide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi/Wetstraat, B- 1 049 Bruxelles/Brussel (telex 22037 AGREC B ; telefax (32 2)296 20 05 / 295 01 32 / 29610 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 30. 4. 1 995 fixed by Commission Regulation (EC) No 723/95 (OJ No L 73, 1 . 4. 1995, p. 37) 19. 5. 95 [ EN Official Journal of the European Communities No L 112/15 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels . (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1.5. 1993, p. 106), as last amended by Regulation (EC) No 1 57/95 (OJ No L 24, 1 . 2. 1995, p. 1 ) shall not apply to this amount (*) Commission delegation to be contacted by the successful tenderer : OJ No C 114, 29. 4. 1991 , p. 33. (E : Manuel Gonzalez Olaechea n ° 247, San Isidro, Lima. Tel. (51 14)41 58 27, fax 41 80 17) f) Shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (Sysko locktainer 1 80 seal), number of which to be provided to the beneficiary's forwarder. O The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate, (lot F : + expiry date),  lot F : fumigation certificate (the cargo shall be fumigated with alumine phosphine). (8) Notwithstanding OJ No C 114, point ILA(3)(c) or II.B(3)(c) is replaced by the following : 'the words "European Community"'. (9) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO box 1315, NL-1000 BH Amsterdam. (,0) Notwithstanding Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include all loading, handling, stowage and trimming costs. (") Placed in 20-foot containers . The free holding period for containers must be at least 15 days. Lot C : each container shall contain 20 tonnes net C2) For the twine : 60 % polyester, 40 % cotton, 20/4, knotted free yarn. 5 000 m/kg, on spools of 3 kg.